                                                                 flLCD
                                                     f.S, DISTRICT COtIf?;
                  IN THE UNITED STATES DISTRICT COURT SAVANNAH D!V.
                 FOR THE SOUTHERN DISTRICT OF GEORGiJ^g ppn
                           SAVANNAH DIVISION                     flnMl lS
                                                      CLER
ALBERT PURVIS,                                               S0rtTf3T. OF 6A"

            Plaintiff-Appellant,

vs .                                         Case No. CV417-211


MAERSK LINE A/S,

            Defendant-Appellee.


                                ORDER


       The judgment in the above-styled action having been affirmed

by the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the judgment of the United States

Court of Appeals for the Eleventh Circuit is made the judgment of

this Court.


       SO ORDERED, this     ^        day of February 2020.




                                  WILLIAMt T.
                                           m         *TT^
                                              MOORE, JR.     ^ TPrr\
                                                               JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
